

117 S2408 IS: Protecting Life on College Campus Act of 2021
U.S. Senate
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2408IN THE SENATE OF THE UNITED STATESJuly 21, 2021Mr. Daines (for himself, Mrs. Blackburn, Mr. Rounds, Mr. Rubio, Mrs. Hyde-Smith, Ms. Ernst, Mr. Inhofe, Mr. Lankford, Mr. Risch, Mr. Hagerty, Mr. Cruz, Mr. Cotton, Mr. Wicker, Mr. Hawley, and Mr. Braun) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo prohibit the award of Federal funds to an institution of higher education that hosts or is affiliated with a student-based service site that provides abortion drugs or abortions to students of the institution or to employees of the institution or site, and for other purposes.1.Short titleThis Act may be cited as the Protecting Life on College Campus Act of 2021. 2.Prohibition on award of funds to certain institutions of higher education(a)ProhibitionNo Federal funds may be awarded (directly or indirectly, including through a contract or subcontract) to any institution of higher education that hosts or is affiliated with any school-based service site that provides abortion drugs or abortions to students of the institution or to employees of the institution or site.(b)Annual reportingTo remain eligible for awards of Federal funds, an institution of higher education that hosts or is affiliated with one or more school-based service sites shall submit an annual report to the Secretary of Education and the Secretary of Health and Human Services certifying that no such site provides abortion drugs or abortions to students of the institution or to employees of the institution or site.(c)DefinitionsIn this section:(1)The term abortion drug means any drug, substance, or combination of drugs or substances that is intended for use or that is in fact used (irrespective of how the product is labeled)—(A)to intentionally kill the unborn child of a woman known to be pregnant; or(B)to intentionally terminate the pregnancy of a woman known to be pregnant, with an intention other than—(i)to produce a live birth; or(ii)to remove a dead unborn child.(2)The term institution of higher education has the meaning given to such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(3)The term school-based service site means—(A)a health clinic that—(i)meets the definition of a school-based health center under section 2110(c)(9)(A) of the Social Security Act (42 U.S.C. 1397jj(c)(9)(A)) and is administered by a sponsoring facility (as defined in section 2110(c)(9)(B) of the Social Security Act (42 U.S.C. 1397jj(c)(9)(B))); and(ii)provides, at a minimum, comprehensive primary health services during school hours by health professionals in accordance with established standards, community practice, reporting laws, and other State laws, including parental consent and notification laws that are not inconsistent with Federal law; or(B)a clinic providing health care services (including primary health services, family planning services, telehealth services, and pharmaceutical services, without regard to whether the services are provided by employees of the clinic or contracted providers) to students that is located on the campus of an institution of higher education that accepts Federal funding.